Citation Nr: 0601068	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  03-14 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder, from September 
27, 2001, to July 6, 2004.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

3.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision and a 
June 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In December 2004, the RO assigned a 30 percent evaluation for 
post-traumatic stress disorder (PTSD), effective July 7, 
2004.  In a supplemental statement of the case dated in 
August 2005, the RO improperly characterized the appeal as 
including a claim for an earlier effective date for the 
increased rating to 30 percent for PTSD.  In this case, the 
veteran expressed disagreement with the initial evaluation 
assigned to his PTSD.  The appeal being from the initial 
rating assigned upon awarding service connection, the entire 
body of evidence is for equal consideration, and it is 
necessary to determine whether the veteran has at any time 
since his original claim met the requirements for a higher 
disability rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The issues have been recharacterized accordingly.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, 19 Vet. 
App. 63 (2005), that reversed a decision of the Board that 
concluded no more than a single 10-percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations.  VA 
disagrees with the Court's decision in Smith and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, VA 
has imposed a stay at the Board on the adjudication of 
tinnitus claims affected by Smith.  The specific claims 
affected by the stay include (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 
10 percent is sought; and (2) 


all claims in which a claim for service connection for 
tinnitus filed prior to June 10, 1999, was denied on the 
basis that the veterans' tinnitus was not "persistent" for 
purposes of 38 C.F.R. § 4.87, Diagnostic Code 6260.  Based 
on these criteria, the veteran's tinnitus claim has been 
stayed.  Once a final decision is reached on appeal in the 
Smith case, the adjudication of this issue will be resumed.


FINDINGS OF FACT

1.  From September 27, 2001, to July 6, 2004, the veteran's 
PTSD was manifested by occupational and social impairment due 
to mild or transient symptoms that decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or symptoms controlled by medication.

2.  Since July 7, 2004, the veteran's PTSD is manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation, due to such symptoms as depressed mood; 
anxiety; suspiciousness; weekly or less often panic attacks; 
chronic sleep impairment; and mild memory loss, such as 
forgetting names, directions, recent events.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).

2.  The criteria for an increased evaluation in excess of 30 
percent for PTSD, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Prior to the initial adjudication of the 
claim, the RO notified the veteran by letter dated in 
November 2001 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities or to provide a 
properly executed release so that VA could request the 
records for him. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A (a), (d); 38 C.F.R. § 3.159 (c), (d).  
The claims file contains all available evidence pertinent to 
the claim, to include recent treatment records and reports 
from VA examinations conducted in January 2002 and July 2004.  
Although the veteran contends that the January 2002 VA 
examination was inadequate for rating purposes, the Board 
does not agree.  The Board acknowledges that the purpose of 
this examination was to determine if the veteran had PTSD 
that was related to his military service, however, the 
veteran's claim file was reviewed by the examiner and a 
mental status examination was performed which provided the 
symptoms, and the severity of the symptoms, of the diagnosed 
PTSD.   

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the duty to notify and 
assist reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.

The applicable criteria for evaluating PTSD is contained in 
38 C.F.R. § 4.130, Diagnostic Code 9411.  A 10 percent rating 
is assigned for occupational and social impairment due to 
mild or transient symptoms that decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by medication.  
Id. 

Assignment of a 30 percent evaluation is warranted for PTSD 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation, due to such symptoms as 
depressed mood; anxiety; suspiciousness; weekly or less often 
panic attacks; chronic sleep impairment; and mild memory 
loss, such as forgetting names, directions, recent events.  
Id. 

A 50 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory, for example retention of only 
highly learned material, forgetting to complete tasks; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; and 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  Id. 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  Under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV), GAF scores ranging between 61 to 70 reflect 
some mild symptoms, for example depressed mood and mild 
insomnia; or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household; but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  A GAF 
score of 51 to 60 represents moderate symptoms, with moderate 
difficulty in social and occupational functioning.  A GAF 
score of 41 to 50 signifies serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
unable to keep a job.  A GAF score of 31 to 40 signifies some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, for example where a 
depressed man avoids friends, neglects family, and is not 
able to work.

The initial VA medical evaluation of the veteran's PTSD was 
conducted in January 2002.  At that time, the veteran was 
working full-time and had no history of mental health 
treatment.  On mental status examination, he responded with a 
soft, monotone voice, poor eye contact, and a depressed 
affect, but his responses were relevant, logical, and goal-
directed, revealing no evidence of a thought disorder.  The 
veteran admitted to having occasional suicidal thoughts, but 
delusions and hallucinations were denied, hygiene was good, 
and he was oriented in all spheres.     
Furthermore, his memory was intact, and he reported no panic 
attacks.  Although he appeared to have a depressed mood, he 
did not complain of depression.  Sleep impairment was 
described as occasional.  The veteran reported nightmares and 
flashbacks, yet he acknowledged the frequency and severity 
were so minimal that he did not seek psychiatric 
intervention.  A GAF score of 70 was assigned, and the 
examiner noted that this score indicated mild symptoms, with 
occasional poor sleep, relatively infrequent flashbacks and 
nightmares, with no history of treatment, and the ability to 
work productively.

In May 2003, the veteran sought VA medical treatment for 
recurring nightmares associated with his PTSD, and this 
constitutes the earliest dated evidence of PTSD treatment by 
a medical source.  The veteran reported sleeping only two to 
four hours each night and that his insomnia had begun to 
interfere with his work.  The treating physician noted that 
the veteran denied a change in appetite or mood.  Suicidal 
ideation was also denied.  

VA's most recent examination of the veteran's PTSD was 
conducted in July 2004.  At the examination, the veteran 
complained of intrusive memories and nightmares and outbursts 
of anger and irritability.  He noted that he periodically may 
shove other people and recently has taken to yelling and 
cursing at others.  Sleep was described as interrupted, with 
the veteran sleeping five to six hours per night.  Due to his 
interrupted sleep, the veteran stated he is late to work two 
to three times per week.  He added that he is increasingly 
forgetful and was recently reprimanded for poor work 
performance.  At the time of the examination, he reportedly 
had a total of 4 reprimands at his employment in the previous 
six months.  He denied having any social relationships with 
friends or family and stated that he simply stays home to 
perform his daily chores.  On mental status examination, he 
was alert, oriented in all spheres, and cooperative.  Despite 
maintaining poor eye contact, his speech was normal and 
clear.  He appeared agitated and anxious during the 
interview, and tearful when describing his flashbacks, but 
his thought process was goal-directed without auditory or 
visual hallucinations and without suicidal or homicidal 
ideations.  He responded in a logical manner, and his hygiene 
and activities of daily living were considered satisfactory.  
There was no indication of obsessive or ritualistic behavior 
and no history of panic attacks.  However, there was some 
forgetfulness, as well as irritability from lack of sleep, 
and the veteran described experiencing a depressed mood, 
often lasting an entire day, about two to three times per 
week.  A GAF score of 51 was assigned, indicating moderate 
symptoms.  See DSM-IV.  The examiner reported that this score 
was based on depressed mood, irritability and outbursts of 
anger, sleep problems, no friends, isolated, restricted 
affect, conflicts with co-workers, decreased work efficiency, 
and increased impairment in occupational functioning.

Recent VA treatment records dated in May 2005 show symptoms 
similar to those found in July 2004.  The treatment records 
note the veteran continues to work full-time and document a 
GAF score of 55, indicating moderate symptoms.    

The evidence dated prior to the July 2004 VA examination 
includes the initial VA examination in 2002 that plainly 
documented mild symptoms.  Although the May 2003 PTSD 
treatment established sleep impairment, a symptom more 
consistent with a 30 percent evaluation, no other symptoms 
supporting a 30 percent evaluation were noted at that time, 
and, most importantly, there was no demonstration in May 2003 
that the veteran's PTSD symptoms contributed to occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  This was not established until the 
findings on the 2004 VA examination, and recent medical 
evidence shows the severity of his PTSD has stabilized at a 
moderate level of severity.  

Finally, the Board finds no evidence of an exceptional 
disability picture to warrant a higher rating for any period.  
See 38 C.F.R. § 3.321 (2005).  The veteran has not required 
hospitalization due to this service-connected disability; his 
treatment appears to be limited to occasional outpatient 
treatment for insomnia.  Id.  Additionally, while the 
insomnia from his PTSD has reduced his performance at work, 
it fails to approach marked interference with his employment.  
Accordingly, the RO's failure to consider or to document its 
consideration of this section was not prejudicial to the 
veteran.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for PTSD, from September 27, 2001, to July 6, 2004, is 
denied.

Entitlement to an increased rating in excess of 30 percent 
for PTSD from July 7, 2004, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


